DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 19 March 2021, which has been entered and made of record.
		
Response to Arguments
Applicant's arguments filed 19 March 2021 have been fully considered but they are not persuasive.
Applicant argues that the independent claims "require acquiring a first value for a degree of the user's palpebral fissure distance to derive data to determine vision-related fatigue experienced by a user" (Remarks, pg. 6).  The Examiner respectfully disagrees.  Independent claim 1 recites "acquiring a first value for at least one of a plurality of data … the plurality of data comprises a degree of the user's visual convergence or visual divergence and a degree of the user's palpebral fissure distance."  The claim does not require that a value for a degree of a user's palpebral fissure distance be obtained because the claim merely requires obtaining "at least one" value, and the set of data values includes other possible values.  The secondary reference Gelbman is merely used to show that it is known to include palpebral fissure data in a dataset as required by the claims, which is confirmed by Applicant: "Measurement of palpebral fissure distance by itself is known and used for a variety of medical assessments" (Remarks, pg. 6).  Thus, whether Gelbman reasonably teaches using a palpebral fissure distance as the claimed "first value" is irrelevant, since the combination of references in the rejection teaches at least one of the other options from the list of data contained in the plurality of data.
a first value" for a plurality of data, but does not necessitate acquiring a first value for each data type of a plurality of data types.  Acquiring "a first value" is interpreted as acquiring a single value, so even though the claim lists visual convergence, visual divergence, and palpebral fissure distance as possibilities for which the first value is obtained, the claim does not require obtaining a value for each of them.  As stated above, Gelbman teaches that palpebral fissure distance is known to be included in medical datasets, which is all the claim requires.
The Examiner notes that independent claim 1 does not recite the word "fatigue," thus Applicant's assertion that the "independent claims require … determine vision-related fatigue" (Remarks, pg. 6) is not accurate.
While the Examiner disagrees with Applicant's interpretation of the claim scope, the Examiner agrees with Applicant that Gelbman does not appear to disclose using multiple palpebral fissure distance measurements of a current user to dynamically adjust the rendering of a visual element on a display to compensate for user fatigue.  Therefore, the Examiner recommends narrowing the current claims in order to bring the claims into alignment with Applicant's arguments, which could overcome Gelbman (depending on the specific amendments).  Further search and consideration would be required.
Any remaining arguments are considered moot based on the foregoing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6, 8, 9, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karmarkar et al. (US 2015/0213634; hereinafter "Karmarkar") in view of Kato et al. (US 2013/0044291; hereinafter "Kato"), and further in view of Gelbman et al. (US 2015/0374303; hereinafter "Gelbman").
Regarding claim 1, Karmarkar discloses A method of improving or treating a condition experienced by a user ("a user mental fatigue state," para. 7), while said user is experiencing media using a computing device with a display ("augmented-reality glasses," para. 45) comprising acquiring a first value for at least one of a plurality of data using said computing device ("obtain a set of baseline eye movement attributes for a particular user," para. 28); acquiring a second value for the at least one of the plurality of data using said computing device ("a user's substantially contemporary saccadic velocity …," para. 28); using said first value and second value, determining a change in at least one of the plurality of data over time ("… can be compared with past data," para. 28), wherein the change is derived, at least in part, from measurements of differences in a gaze direction of the user's eyes ("tracks the gaze of user," para. 32; "the user's eye-tracking data (e.g. saccadic information, gaze trace, etc.)," para. 36); based upon said change in the at least one of the plurality of data over time, determining a degree of said condition ("determine a user's current mental fatigue state," para. 28); and based upon determining a degree of said condition, modifying visual elements of the media by performing at least one of increasing or decreasing a contrast of the media, increasing or decreasing a size of an object of interest that is displayed in the media, increasing or decreasing a brightness of the media, increasing or decreasing an amount of time an object of interest is displayed in a central field of view of the media, increasing or decreasing an amount of time an object of interest is displayed in a peripheral field of view of the media, changing a focal point of content displayed in the media to a more central location, removing objects from a field of view, increasing or decreasing an amount of color in the media, or increasing or decreasing a degree of shade in objects shown in the media ("the size of text of the content can be increased, display contrast can be modified to make the text easier to view," para. 30).
Karmarkar does not disclose wherein the plurality of data comprises a degree of the user's visual convergence or visual divergence.
In the same art of adjusting media based on an eye condition of a user, Kato renders obvious wherein the plurality of data comprises a degree of the user's visual convergence or visual divergence and wherein the change is derived, at least in part, from measurements of differences in a gaze direction of the user's eyes ("when the subject is not capable of stereoscopically viewing the visual target at the close position where depth is small due to visual fatigue, convergence movement to the depth of 30 cm is not performed. In this way, by temporally comparing eye movements performed while video is being viewed, it is possible to observe the level of visual fatigue of viewers who are viewing 3D video," para. 103; see Figs. 2A-2C).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Kato to Karmarkar.  The motivation would have been that it "allows accurate measurement of the level of visual fatigue" (Kato, para. 14).
The combination of Karmarkar and Kato does not disclose wherein the plurality of data comprises a degree of the user's palpebral fissure distance.
In the same art of evaluating/treating a medical condition, Gelbman teaches acquiring and comparing a data value representing a degree of the user's palpebral fissure distance ("To compare the vector to previously produced vectors from external soft tissue images of other individuals previously diagnosed with the medical condition, processor 110 may be configured, for example, to access a database. The database may include … palpebral fissure 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Gelbman to the combination of Karmarkar and Kato.  The motivation would have been to "efficiently and noninvasively determine whether a person is likely to be affected by a medical condition" (Gelbman, para. 5).
Regarding claim 2, the combination of Karmarkar, Kato, and Gelbman renders obvious a virtual reality, augmented reality, or mixed reality view device ("augmented-reality glasses," Karmarkar, para. 45).
Regarding claim 3, the combination of Karmarkar, Kato, and Gelbman renders obvious at least one of a camera configured to acquire eye movement data, a sensor configured to detect a rate and/or direction of head movement, a sensor configured to detect a heart rate, or an EEG sensor to detect brain waves ("Eye-tracking module may utilize information from at least one digital camera," Karmarkar, para. 32; "head movement," Karmarkar, para. 35; "pulse rate," Karmarkar, para. 50).
Regarding claim 4, the combination of Karmarkar, Kato, and Gelbman renders obvious wherein the eye movement data comprises rapid scanning ("rapid … scans," Karmarkar, para. 26), saccadic movement ("saccadic eye movement," Karmarkar, para. 26), blink rate data ("blink rate," Karmarkar, para. 28, fixation data ("fixation metrics," para. 5), and pupillary diameter ("pupil sizes," Karmarkar, para. 5).
Regarding claim 5, the combination of Karmarkar, Kato, and Gelbman renders obvious wherein the condition is at least one of comprehension, fatigue, engagement, performance, symptoms associated with visually-induced motion sickness secondary to visual-vestibular mismatch, symptoms associated with post-traumatic stress disorder, double vision related to accommodative dysfunction, vection due to unintended peripheral field stimulation, vergence-accommodation disorders, fixation disparity, blurred vision and myopia, headaches, difficulties in focusing, disorientation, postural instability, visual discomfort, eyestrain, dry eye, eye tearing, foreign body sensation, feeling of pressure in the eyes, aching around the eyes, nausea, stomach discomfort, potential phototoxicity from overexposure to screen displays, hormonal dysregulation arising from excessive blue light exposure, heterophoria, decrease in positive emotions, or an increase in negative emotions ("determine a user's current mental fatigue state," Karmarkar, para. 28).
Regarding claim 6, the combination of Karmarkar, Kato, and Gelbman renders obvious wherein the plurality of data further comprises at least one of rapid scanning, saccadic movement, fixation, blink rate, pupillary diameter, speed of head movement, direction of head movement, heart rate, motor reaction time, smooth pursuit, or a degree and rate of brain wave activity ("saccadic velocity," Karmarkar, para. 28).
Regarding claim 8, the combination of Karmarkar, Kato, and Gelbman enders obvious wherein the condition is comprehension ("comprehension difficulty," Karmarkar, para. 26).
Regarding claim 9, the combination of Karmarkar, Kato, and Gelbman renders obvious wherein the change further comprises at least one of increased rapid scanning, increased saccadic movement, decreased fixation, increased blink rate, increased pupillary diameter, increased head movement, increased heart rate, decreased reaction time, decreased separation of the eyelids, changes in brain wave activity, or increased smooth pursuit ("an increase in blink rate," Karmarkar, para. 28).
Regarding claim 12, the combination of Karmarkar, Kato, and Gelbman renders obvious wherein the condition is fatigue ("determine a user's current mental fatigue state," Karmarkar, para. 28).
Regarding claim 13, the combination of Karmarkar, Kato, and Gelbman renders obvious wherein the change comprises a rate of change ("analysis of the slope," Karmarkar, para. 28) of the degree of the user's visual convergence or visual divergence (e.g. Kato, Figs.  and at least one of decreased fixation or increased blink rate ("an increase in blink rate," Karmarkar, para. 28).
Regarding claim 14, the combination of Karmarkar, Kato, and Gelbman renders obvious wherein the degree of the condition is an increased fatigue of the user ("indicate mental fatigue," Karmarkar, para. 28).
Regarding claim 16, Karmarkar discloses A method of decreasing fatigue experienced by a user ("a user mental fatigue state," para. 7), while the user is experiencing media through a virtual reality, augmented reality, or mixed reality view device ("augmented-reality glasses," para. 45), the method comprising: acquiring a first value for a plurality of data ("obtain a set of baseline eye movement attributes for a particular user," para. 28); acquiring a second value for the plurality of data ("a user's substantially contemporary saccadic velocity …," para. 28); using the first value and the second value to determine a change in the plurality of data over time ("… can be compared with past data," para. 28); based upon the change in the plurality of data over time, determining a degree of increased fatigue of the user ("comprehension difficulty," para. 26); and modifying visual elements of the media based upon determining a degree of increased fatigue by performing at least one of increasing or decreasing a contrast of the media, increasing or decreasing a size of an object of interest that is displayed in the media, increasing a brightness of the media, increasing an amount of time an object of interest is displayed in a central field of view of the media, decreasing an amount of time an object of interest is displayed in a peripheral field of view of the media, changing a focal point of content displayed in the media to a more central location, removing objects from a field of view, increasing or decreasing an amount of color in the media, or increasing or decreasing a degree of shade in objects shown in the media, or changing motion of objects in the field of view ("the size of text of the content can be increased, display contrast can be modified to make the text easier to view," para. 30).
wherein the plurality of data comprises a degree of the user's visual convergence or visual divergence.
In the same art of adjusting media based on an eye condition of a user, Kato renders obvious wherein the plurality of data comprises a degree of the user's visual convergence or visual divergence and wherein the change is derived, at least in part, from measurements of differences in a gaze direction of the user's eyes ("when the subject is not capable of stereoscopically viewing the visual target at the close position where depth is small due to visual fatigue, convergence movement to the depth of 30 cm is not performed. In this way, by temporally comparing eye movements performed while video is being viewed, it is possible to observe the level of visual fatigue of viewers who are viewing 3D video," para. 103; see Figs. 2A-2C).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Kato to Karmarkar.  The motivation would have been that it "allows accurate measurement of the level of visual fatigue" (Kato, para. 14).
The combination of Karmarkar and Kato does not disclose wherein the plurality of data comprises a degree of the user's palpebral fissure distance.
In the same art of evaluating/treating a medical condition, Gelbman teaches acquiring and comparing a data value representing a degree of the user's palpebral fissure distance ("To compare the vector to previously produced vectors from external soft tissue images of other individuals previously diagnosed with the medical condition, processor may be configured, for example, to access a database. The database may include … palpebral fissure length … previously produced vectors used in the comparison may be associated with … a suspected medical condition of the subject," para. 64).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Gelbman to the combination of 
Regarding claim 17, the combination of Karmarkar, Kato, and Gelbman renders obvious acquiring at least one or more of: data from a sensor configured to detect basal body temperature, heart rate, body movement, body rotation, body direction, body velocity, or body amplitude; data from a sensor configured to measure limb movement, limb rotation, limb direction, limb velocity, or limb amplitude; a pulse oximeter; data from a sensor configured to measure auditory processing; data from a sensor configured to measure gustatory and olfactory processing; data from a sensor to measure pressure; an input device such as a traditional keyboard and mouse and or any other form of controller to collect manual user feedback; an electroencephalograph; an electrocardiograph; an electromyograph; an electrooculograph; an electroretinography; or data from a sensor configured to measure galvanic skin response ("saccadic velocity … blink rates," Karmarkar, para. 30; these are forms of body movement).
Regarding claim 18, the combination of Karmarkar, Kato, and Gelbman renders obvious wherein the plurality of data further comprises at least one or more of: blink rate, pupil size, pupil position, gaze direction, gaze position, vergence, fixation position, fixation duration, fixation rate; fixation count; saccade position, saccade angle, saccade magnitude, pro-saccade, anti-saccade, inhibition of return, saccade velocity, saccade rate, screen distance, head direction, head fixation, limb tracking, weight distribution, frequency domain analysis, electroencephalography output, frequency bands, electrocardiography output, electromyography output, electrooculography output, electroretinography output, galvanic skin response, body temperature, respiration rate, oxygen saturation, heart rate, blood pressure, vocalizations, inferred efferent responses, respiration, facial expression, olfactory processing, gustatory processing, or auditory processing ("pupil dilation, blink rates," Karmarkar, para. 30).
Regarding claim 20, the combination of Karmarkar, Kato, and Gelbman renders obvious wherein the modifying the media comprises modifying to provide a predefined increase in comprehension ("a user's current reading level can be modified (e.g. increased, decreased) … a table can be provided that matches saccades velocity values to reading levels for a particular user," Karmarkar, para. 30).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Karmarkar, Kato, and Gelbman, and further in view of Gabel (US 2014/0195900).
Regarding claim 10, the combination of Karmarkar, Kato, and Gelbman renders obvious wherein the degree of the condition is a decreased comprehension of the user ("comprehension difficulty," Karmarkar, para. 26) and wherein, based on said increased fatigue of the user, said media is modified ("the size of text of the content can be increased, display contrast can be modified to make the text easier to view," Karmarkar, para. 30).
The combination of Karmarkar, Kato, and Gelbman does not disclose modifying the media by changing a motion of objects in the field of view.
In the same art of compensating for eye strain/fatigue, Gabel renders obvious modifying media by changing a motion of objects in the field of view ("reduce eye strain and fatigue … by providing additional control over scrolling speed," para. 5).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Gabel to the combination of Karmarkar, Kato, and Gelbman.  The motivation would have been "to reduce eye strain and fatigue" (Gabel, para. 5).
Regarding claim 15, the combination of Karmarkar, Kato, and Gelbman renders obvious wherein, based on said increased fatigue of the user, said media is modified ("the size of 
The combination of Karmarkar and Kato does not disclose modifying the media by changing a motion of objects in the field of view.
In the same art of compensating for eye strain/fatigue, Gabel renders obvious modifying media by changing a motion of objects in the field of view ("reduce eye strain and fatigue … by providing additional control over scrolling speed," para. 5).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Gabel to the combination of Karmarkar, Kato, and Gelbman.  The motivation would have been "to reduce eye strain and fatigue" (Gabel, para. 5).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN MCCULLEY/Primary Examiner, Art Unit 2611